Order and judgment unanimously reversed on the law without costs and trial granted on the issue of damages only. Memorandum: Plaintiff Wendy Boyle sustained certain injuries when her automobile, stopped at a traffic signal, was struck in the rear by an automobile operated by defendant. Upon our review of the record in this nonjury case (see, Lucenti v Cayuga Apts., 59 AD2d 438, 442), we find that the unrefuted testimony of plaintiff Wendy Boyle’s physician established that, as a result of the accident, she sustained a straightened lordosis of her spine. She testified that, between April 18, 1985 and September 6, 1985, she was unable to perform her usual duties as a homemaker and that her husband, mother and neighbors assumed her responsibilities and cared for her childfen. That testimony provided the requisite competent objective medical proof to establish that plaintiff sustained a serious injury as defined by Insurance Law § 5102 (d). (Appeal from Order of Erie County Court, Drury, J.—Negligence.) Present—Denman, J. P., Boomer, Green, Pine and Davis, JJ.